Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 10, 14, 18, 19, 23, 27, 28, 32 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al (US 2014/0124120).
With regards to claim 1, Pham teaches a method of detecting out of tolerance inconsistencies during a tape laying process (Abstract) comprising:
Heating a surface of a laminate on which a tape will be applied (paragraph 23)
Acquiring an IR image of the surface via an IR camera disposed upstream of a compaction roller of a head of a tape layup machine that applies the tape to the surface, while the tape layup machine places the tape, to scan the surface (paragraphs 24 and 26)
Analyzing the IR image by determining sizes of features depicted in the image, to distinguish out of tolerance features from features that are within tolerance (paragraphs 31, 32 and 34)
In the circumstance that an out of tolerance feature is depicted in the IR image, determining, during layup of the tape onto the surface, that the out of tolerance feature is depicted in the IR image, based on the size of the out of tolerance feature (paragraph 45).
With regards to claim 5, the teachings of Pham are presented above. Additionally Pham teaches that the method further comprises determining a direction of the tape (paragraph 30 and 34); for each lane of the tape, identifying a boundary at which temperature changes by more than a threshold amount when proceeding in the direction (paragraphs 30, 31 and 34) and for each lane of the tape, determining a location of a corresponding boundary (paragraphs 30, 31 and 34) comprising:
Determining a position of an infrared camera that performs IR imaging at a time when a thermographic image was generated (paragraph 28)
Determining a coordinate of the boundary as depicted within the thermographic image (paragraphs 33 and 34)
Determining the location based on the position of the infrared camera and the coordinate of the corresponding boundary (paragraphs 28, 30, 31 and 34)
With regards to claim 9, the teachings of Pham are presented above. Additionally Pham teaches that a portion of an aircraft is assembled (paragraph 34).
With regards to claim 10, Pham teaches a method of detecting out of tolerance inconsistencies during a tape laying process (Abstract) comprising:
Creating temperature differentials on a surface that has been heated (paragraph 23)
Detecting the temperature differentials on the surface via an IR camera disposed upstream of a compaction roller of a head of a tape layup machine that applies tape to the surface, while the tape layup machine places the tape, to scan the surface (paragraphs 24 and 26)
Analyzing the IR image by determining sizes of features depicted in the image, to distinguish out of tolerance features from features that are within tolerance (paragraphs 31, 32 and 34)
In the circumstance that an out of tolerance feature is depicted in the IR image, determining, during layup of the tape onto the surface, that the out of tolerance feature is depicted in the IR image, based on the size of the out of tolerance feature (paragraph 45).
 With regards to claim 14, the teachings of Pham are presented above. Additionally Pham teaches that the method further comprises determining a direction of the tape (paragraph 30 and 34); for each lane of the tape, identifying a boundary at which temperature 
Determining a position of an infrared camera that performs IR imaging at a time when a thermographic image was generated (paragraph 28)
Determining a coordinate of the boundary as depicted within the thermographic image (paragraphs 33 and 34)
Determining the location based on the position of the infrared camera and the coordinate of the corresponding boundary (paragraphs 28, 30, 31 and 34)
With regards to claim 18, the teachings of Pham are presented above. Additionally Pham teaches that a portion of an aircraft is assembled (paragraph 34).
With regards to claim 19, Pham teaches a method of creating a composite structure (Abstract) comprising:
Inspecting a surface on which a laminate is to be laid, with IR imaging, via an IR camera disposed upstream of a compaction roller of a head of a tape layup machine (paragraphs 24 and 25)
Reviewing the IR imaging for out of tolerance conditions, based on sizes of features in the IR imaging (paragraph 26)
Stopping tape layup prior to reaching an out of tolerance condition (paragraph 47)
With regards to claim 23, the teachings of Pham are presented above. Additionally Pham teaches that the method further comprises determining a direction of the tape 
Determining a position of an infrared camera that performs IR imaging at a time when a thermographic image was generated (paragraph 28)
Determining a coordinate of the boundary as depicted within the thermographic image (paragraphs 33 and 34)
Determining the location based on the position of the infrared camera and the coordinate of the corresponding boundary (paragraphs 28, 30, 31 and 34)
With regards to claim 27, the teachings of Pham are presented above. Additionally Pham teaches that a portion of an aircraft is assembled (paragraph 34).
With regards to claim 28, Pham teaches a method comprising:
Laying up lanes of tape at a laminate (paragraphs 19, 20 and 34)
Operating an IR camera disposed upstream of a compaction roller of a head of a tape layup machine to thermally image the lanes of tape (paragraphs 24 and 25)
Reviewing thermal images to identify ends of the lanes of tape, based on sizes of features in the thermal images (paragraph 26)
Determining whether an end of a lane of tape is out of tolerance (paragraphs 31, 32 and 34)
In the circumstance that the end of the lane of tape is out of tolerance, reporting the out of tolerance end of the lane of tape for dispositioning (paragraphs 45 and 47).
With regards to claim 32, the teachings of Pham are presented above. Additionally Pham teaches that the method further comprises determining a direction of the tape (paragraph 30 and 34); for each lane of the tape, identifying a boundary at which temperature changes by more than a threshold amount when proceeding in the direction (paragraphs 30, 31 and 34) and for each lane of the tape, determining a location of a corresponding boundary (paragraphs 30, 31 and 34) comprising:
Determining a position of an infrared camera that performs IR imaging at a time when a thermographic image was generated (paragraph 28)
Determining a coordinate of the boundary as depicted within the thermographic image (paragraphs 33 and 34)
Determining the location based on the position of the infrared camera and the coordinate of the corresponding boundary (paragraphs 28, 30, 31 and 34)
With regards to claim 36, the teachings of Pham are presented above. Additionally Pham teaches that a portion of an aircraft is assembled (paragraph 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 - 4, 11 - 13, 20, 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0124120) in view of Ritter et al (US 2006/0191622).
With regards to claims 2, 11, 20 and 29, the teachings of Pham are presented above. Pham discloses that pixel values within the thermographic images correspond with temperatures (as seen in Figure 5, paragraphs 29 and 31) and further comprises identifying regions that have different temperatures, based on differences between values of neighboring pixels (paragraphs 31 and 32).
Pham fails to explicitly disclose that the method comprises assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions.
Ritter teaches a method of detecting out of tolerance inconsistencies during a tape laying process (Abstract), in the same field of endeavor as Pham, where Ritter discloses that the method comprises identifying regions that have different temperatures, based on differences between values of neighboring pixels (paragraphs 24, 25, 29 and 33) and assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions (paragraphs 24, 25, 29, 33 and 34).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have assigned neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions, as suggested by Ritter, in Pham’s method. The rationale being that, as stated by Ritter, it allows to identify composite material edges on and below the surface and to evaluate material defects and foreign material inclusions with reference to the material edge locations using a process that is not highly sensitive to machine vibration or lighting angle (paragraphs 6).
With regards to claims 3, 12, 21 and 30, the teachings of Pham and Ritter are presented above. Additionally Ritter teaches determining whether a region represents a lane of tape or the surface, based on temperatures of the regions (paragraphs 24, 25, 32, 33 and 34).
With regards to claims 4 and 13, the teachings of Pham and Ritter are presented above. Additionally Ritter teaches that neighboring pixels that have differences in temperatures between one and fifty degrees Fahrenheit are assigned to different regions (paragraphs 24, 25, 29, 33 and 34).

Response to Arguments
Applicant’s arguments with respect to claim(s) November 17, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746